Allowability Notice
Allowable Subject Matter
Claims 1-4, 7, 9-10, 13, 15, 17-19, and 23 are allowed. 
Reasons for Allowance
The following is statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the combination of prior art of record comprising Besehanic, McMillian, Tapse, and Sullivan fails to teach, suggest, or disclose the limitations of representative claim 1 when viewed as a whole. In particular, claim 1 has been amended to now recite a method comprising “An apparatus comprising: a signature matcher to compare a sequence of monitored media signatures to respective different sequences of reference signatures representative of corresponding different reference media assets, the sequence of monitored media signatures included in monitoring data reported by a media device meter, the different sequences of reference signature stored in a library of reference signatures; a matched assets counter to: identify which ones of the different sequences of reference signatures have been determined to match the sequence of monitored media signatures; identify corresponding ones of the different reference media assets represented by the identified ones of the different sequences of reference signatures determined to have a strong match with the sequence of monitored media signatures, wherein the strong match is based on whether a number of signature matches within a period of time satisfies a strong match threshold; and determine a count of the identified strong matched ones of the different reference media assets; and a credit determiner to credit media exposure to a first one of the reference media assets when the count of the identified ones of the different reference media assets is less than a media asset threshold.” The examiner incorporates by reference the findings of fact in the Office Action dated 3/1/2022, With respect to the claim as amended, McMillian para 0025 teaches switching between higher and lower sampling rates to generate fingerprints to balance processing power wherein an audience measurement system 100 can quickly identify the monitored media using, for example, high resolution signatures, and then perform continuous, efficient real-time monitoring using, for example, lower resolution signatures, which may utilize less processing power for signature matching than is utilized when matching the high resolution signatures. More importantly, McMillian para 0066 teaches:
“… the signature interval adjuster 315 can measure signal strength (e.g., such as in terms of signal power, signal energy, signal volume, signal amplitude, etc.), signal-to-noise ratio, noise content, etc. At block 1010, the signature interval adjuster 315 adjusts the sampling interval between monitored signatures of the second type (e.g., the light, low resolution signatures) that are generated by the signature processor 210 (e.g., by the type 2 signature generator 310 of the signature processor 210).  For example, the signature interval adjuster 315 can increase the interval between the monitored signatures of the second type (or, in other words, decrease the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) strong and/or are not noisy, but can decrease the interval between the monitored signatures of the second type (or, in other words, increase the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) weak and/or are noisy.  Processing returns to block 1005 and blocks subsequent thereto to enable the signature interval adjuster 315 to continue to adjust the sampling intervals between the monitored signatures based on the measured characteristic(s) of the monitored media signal(s).
	
Upon further consideration of the amended claims, a search of the prior art produced the teachings of Gordon related to weak and strong fingerprints. For example, paragraphs [0177]-[0178] in Gordon teach how a "weak fingerprint" or a "strong fingerprint" is generated in any given single frame and paragraph [0211] teaches “the comparison fingerprint is generated using a single frame. In some embodiments, the comparison fingerprint is taken from one or more frames of video content within the sequence of media content.” Namely, the teachings of Gordon are interpreted as teaching a different "data rates," each such "data rate" refers to how much data is processed in a single frame. The switching from generation of "weak" to "strong" fingerprints is determined by switching frame sampling rates.  Additionally, Gordon teaches that after the sequence of media content has been preliminarily identified the Media System 108 generates a stronger fingerprint (i.e. a fingerprint that includes a relatively larger amount of information, such as a fingerprint generated using every block in a single frame of the media content) that is sufficient to uniquely identify the media sequence... [t]his strong fingerprint is compared with a corresponding fingerprint for the identified sequence of media content."
However, in contrast, as in amended claim 1, involves “identify corresponding ones of the different reference media assets represented by the identified ones of the different sequences of reference signatures determined to have a strong match with the sequence of monitored media signatures, wherein the strong match is based on whether a number of signature matches within a period of time satisfies a strong match threshold; and determine a count of the identified strong matched ones of the different reference media assets; and a credit determiner to credit media exposure to a first one of the reference media assets when the count of the identified ones of the different reference media assets is less than a media asset threshold.” The combination of Besehanic, McMillian, Tapse, Sullivan, and Gordon are silent with respect to the amended limitations. Additionally, said prior art references also fail to disclose the limitations of independent claim 9, and 17 that recite limitations which are similar in scope to claim 1. Therefore, when viewed as a whole, the prior art of record does not describe, suggest, render obvious the newly amended limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 is compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Examiner, Art Unit 2421